




EXECUTION VERSION


Nomination and Standstill Agreement
This Nomination and Standstill Agreement (this “Agreement”) dated as of November
10, 2013, is by and among the persons and entities listed on Exhibit A hereto
(collectively, the “Shareholders”, and individually each a “Shareholder”),
Samuel Merksamer, Vincent Intrieri (each, an “Icahn Designee” and collectively,
the “Icahn Designees”; in addition, the terms “Icahn Designee” and “Icahn
Designees” shall include and be deemed to refer to, any “Replacement” who is an
“Acceptable Person” (each as defined in Section 1.3(b) below)) and Transocean
Ltd. (the “Company”).
WITNESSETH:
WHEREAS, the Shareholders are currently the beneficial owners of 21,477,900
shares (the “Shares”) of the common stock, par value CHF 15.00 per share, of the
Company (“Common Stock”), which represents approximately 5.96% of the
outstanding shares of Common Stock (based upon the number of shares stated to be
outstanding, as of October 29, 2013, by the Company in its Form 10-Q filed with
the Securities and Exchange Commission (“SEC”));
WHEREAS, the Corporate Governance Committee of the Board (the “Governance
Committee”) and the Company’s Board of Directors (the “Board”) have considered
the qualifications of each of the Icahn Designees; and
WHEREAS, the Governance Committee has recommended, and the Company and the Board
have determined to, among other things, include the Icahn Designees in its slate
of nominees for election to the Board at the Company's 2014 annual general
meeting of shareholders (the “2014 Meeting”).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


ARTICLE 1
BOARD OF DIRECTORS


1.
2014 Annual General Meeting of Shareholders

The Company and the Board agree to hold the 2014 Meeting no later than May 30,
2014.
1.2    Amendment of Articles
At the 2014 Meeting, the Company and the Board will recommend that shareholders
approve, and will seek shareholder approval of, a proposal to amend Article 22
of the Articles of Association of Transocean Ltd. (the “Articles”) to reduce the
maximum size of the Board from fourteen (14) to eleven (11) directors (the
“Board Reduction Proposal”); it being understood that adoption of the Board
Reduction Proposal will be subject to the satisfaction of applicable quorum and
vote requirements pursuant to the Articles. The Company and the Board agree to
use commercially reasonable efforts to cause shareholder approval of the Board
Reduction Proposal (including soliciting proxies to vote for the Board Reduction
Proposal, recommending that the Company shareholders vote in favor of the Board
Reduction Proposal, and otherwise supporting the Board Reduction Proposal in a
manner no less rigorous




--------------------------------------------------------------------------------




and favorable than the manner in which the Company and the Board support the
other Board proposals at the 2014 Meeting).
1.3     Director Designees


(a) The Company and the Board agree to nominate the Icahn Designees for election
as directors of the Board at the 2014 Meeting and to include the Icahn Designees
in the Company’s slate of directors and in its proxy statement for the 2014
Meeting. In addition to the Icahn Designees, the Board shall nominate nine (9)
other directors for election or re-election at the 2014 Meeting (the “Company
Nominees”). The Company and the Board agree to use commercially reasonable
efforts to cause the election of the Icahn Designees to the Board (including
soliciting proxies to vote for the Icahn Designees, recommending that the
Company’s shareholders vote in favor of the election of the Icahn Designees, and
otherwise supporting each of the Icahn Designees for election in a manner no
less rigorous and favorable than the manner in which the Company and the Board
support the Company Nominees in the aggregate). The Board shall also re-nominate
two (2) of the Company's existing directors (the “Additional Company
Candidates”) and the Shareholders shall be entitled to nominate and the Company
and the Board agree to nominate, subject to the approval of the Board (such
approval not to be unreasonably withheld, conditioned or delayed, and if such
approval is not granted by the Board, the Shareholders shall be entitled to
continue designating a candidate until such approval is granted), one (1)
additional candidate (the “Additional Shareholders Candidate” and, together with
the Additional Company Candidates, the “Additional Candidates”) for election at
the 2014 Meeting; provided, however, that the agenda item to elect the
Additional Candidates shall be conditioned on (x) the Board Reduction Proposal
not being validly approved and (y) a shareholder of the Company validly
nominating one or more directors (other than the Icahn Designees or their
Replacements) for election at the 2014 Meeting. If the conditions set forth in
clauses (x) and (y) of the preceding sentence are not satisfied, then the
Company, the Board, the Shareholders and the Icahn Designees agree that the
Board shall have at least three (3) vacancies and agree not to nominate any
person to such vacancies. The Company shall name each of the Company Nominees,
the Icahn Designees and the Additional Candidates in the proxy statement
prepared, filed and delivered in connection with the 2014 Meeting, and the
Company and the Board agree to use commercially reasonable efforts to cause the
election of each of the Additional Candidates to the Board (subject to the
conditions set forth in this Section 1.3(a)) (including soliciting proxies to
vote for the Additional Shareholders Candidate, recommending that the Company’s
shareholders vote in favor of the election of the Additional Shareholders
Candidate, and otherwise supporting the Additional Shareholders Candidate for
election in a manner no less rigorous and favorable than the manner in which the
Company and the Board support the Additional Company Candidates in the
aggregate). The Shareholders agree to provide the Company with the information
about the Additional Shareholders Candidate that is required by applicable law
or is otherwise necessary for inclusion in the Company's proxy materials for the
2014 Meeting promptly after the Company requests such information from the
Shareholders. The Additional Shareholders Candidate shall be deemed to be an
Icahn Designee for all purposes under this Agreement.
(b)    In the event any Icahn Designee resigns from the Board or is rendered
unable to, or refuses to, be appointed to, or for any other reason fails to
serve or is not serving, on the Board, the Shareholders shall be entitled to
designate, and the Company and the Board shall cause to be added as a nominee to
the Board a replacement (a “Replacement”) that is approved by the Board, such
approval not to be unreasonably withheld, conditioned or delayed (an “Acceptable
Person”) (and if such proposed designee is not an Acceptable Person, the
Shareholders shall be entitled to continue designating a recommended Replacement
until such proposed designee is an Acceptable Person), at the 2014 Meeting or an
extraordinary general meeting of shareholders after the 2014 Meeting. The
Company and the Board




--------------------------------------------------------------------------------




hereby agree to schedule and hold such extraordinary general meeting as promptly
as reasonably practicable following the Shareholders’ designation of an
Acceptable Person; provided that the Company shall only be required to call one
extraordinary general meeting, which meeting shall be one-half at the Company's
and one-half at the Shareholders' cost and expense, after the 2014 Meeting and
before the termination of this Agreement for the sole purpose of allowing the
Company's shareholders to vote on any such Replacement. Subject to Section
1.3(a), for the avoidance of doubt, the Shareholders shall have the right to
designate two (2) nominees for election at the 2014 Meeting. Any such
Replacement who becomes a Board member in replacement of the Icahn Designee or
the Additional Shareholders Candidate, if applicable, shall be deemed to be an
Icahn Designee for all purposes under this Agreement. Notwithstanding the
foregoing, the Company and the Board agree that each of Mr. Merksamer and Mr.
Intrieri are Acceptable Persons.
(c) Prior to the 2014 Meeting, the Company shall prepare and file with the SEC
and disseminate to the Company’s shareholders proxy soliciting materials that
comply with the obligations of the Company and the Board in this Agreement and
publish the meeting notification under applicable Swiss law. If an Icahn
Designee is elected by the Company’s shareholders to serve as a director on the
Board at the 2014 Meeting, such Icahn Designee shall serve until the annual
general meeting of shareholders of the Company in 2015 or until such Icahn
Designee is required to resign, or resigns, in accordance with the terms of this
Agreement, or until his earlier death, resignation or removal by shareholders in
accordance with Article 705 of the Swiss Code of Obligations, the Articles and
the definitive Minder Ordinance (as defined below). The Shareholders agree to
provide the Company with any information about the Icahn Designees as is
required to be disclosed in the Company’s proxy solicitation materials under
applicable law or is otherwise necessary for inclusion of the Icahn Designees on
the Company’s slate.
(d)    The Company shall not be obligated to include either or both of the Icahn
Designees (or the Additional Shareholders Candidate, if applicable) on its slate
of directors proposed for election at the Company’s annual general meeting of
shareholders for any meeting other than the 2014 Meeting or an extraordinary
general meeting as set forth in Section 1.3(b).
(e) If the Shareholders collectively cease to beneficially own 14,423,621 or
more shares of the Common Stock (as adjusted from time to time for any stock
dividends, combinations, splits, reverse stock splits, recapitalizations, or
other similar occurrence), in which case the Shareholders shall promptly (but in
no event later than four (4) business days or, if earlier and required under
applicable Swiss law and regulations, SIX Swiss Exchange trading days) notify
the Company that it owns less than such number of shares of Common Stock, but
continue to beneficially own 10,817,716 or more shares of Common Stock (as
adjusted from time to time for any stock dividends, combinations, splits,
reverse stock splits, recapitalizations, or other similar occurrence):
(i) prior to the 2014 Meeting, then the Company shall only be obligated to
include one of the Icahn Designees (as designated by the Shareholders), as well
as the Additional Shareholders Candidate, if applicable, on its slate at the
2014 Meeting; or
(ii) after the 2014 Meeting, if (A) (x) the Board is composed of more than
eleven (11) directors, (y) both Icahn Designees are members of the Board and (z)
the Additional Shareholders Candidate is a member of the Board, then one of such
persons, as designated by the Shareholders, agrees to, and the Shareholders
agree to cause such person, to promptly resign from the Board (such that the
Shareholders would continue to have two designees on the Board) or (B) (x) the
Board is composed of eleven (11) directors or fewer and (y) both Icahn Designees
are members of the Board, then one Icahn Designee, as designated by the
Shareholders, and the Shareholders agree to cause such Icahn Designee to
promptly resign from the Board (such that the Shareholders would continue to
have one designee on the Board).




--------------------------------------------------------------------------------




(f) If the Shareholders collectively cease to beneficially own at least
10,817,716 shares of Common Stock (as adjusted from time to time for any stock
dividends, combinations, splits, reverse stock splits, recapitalizations, or
other similar occurrence):
(i) prior to the 2014 Meeting, then the Company shall have no obligation to
include the Icahn Designees (or the Additional Shareholders Candidate) on its
slate at the 2014 Meeting; or
(ii) after the 2014 Meeting, assuming either or both of the Icahn Designees
and/or the Additional Shareholders Candidate, if applicable, have been elected
as directors of the Board, then the Icahn Designees agree to, and the
Shareholders agree to cause the Icahn Designees and the Additional Shareholders
Candidate, if applicable, to promptly resign from the Board.


1.4
Board Committees

The Company and the Board agree that subject to (A) compliance with applicable
New York Stock Exchange listing requirements, being, as of the date hereof,
those set forth in Sections 303A.02 and 303A.04 of the New York Stock Exchange
listed company manual (the “NYSE Manual”), and applicable Swiss law and
(B) compliance with changes in applicable law after the date hereof, if the
Icahn Designees are elected to the Board at the 2014 Meeting, no later than the
earlier of (x) the first action at the first meeting of the Board following the
2014 Meeting and (y) five (5) business days following the 2014 Meeting, and at
all times thereafter so long as the Icahn Designees are members of the Board or
have the right to designate a Replacement (and the Shareholders or Icahn
Designees have not notified the Company that they intend not to exercise such
right), to include one Icahn Designee on each of the Governance Committee, the
Executive Compensation Committee, the Finance Committee and the Health, Safety
and Environment Committee; it being understood that (i) in relation to the
Executive Compensation Committee and/or the Governance Committee, if the
definitive Minder Ordinance (as defined below) so requires, the inclusion of an
Icahn Designee on such committees is subject to that Icahn Designee's election
to the Board and such committees by the Company's shareholders at the 2014
Meeting, it being agreed that the Company and the Board shall use commercially
reasonable efforts to cause the election of the applicable Icahn Designee to
such committees (including soliciting proxies to vote for the Icahn Designees,
recommending that the Company’s shareholders vote in favor of the election of
such Icahn Designee, and otherwise supporting the Icahn Designee for election in
a manner no less rigorous and favorable than the manner in which the Company and
the Board support the Company Nominees in the aggregate), (ii) except as
contemplated in Section 2.2(c), in no event shall one person who is an Icahn
Designee serve on more than two committees (so that, for example, Mr. Merksamer
could serve on two (2), but not three (3) or more committees and Mr. Intrieri
could also serve on two (2), but not three (3) or more such committees) and
(iii) if either or both of the Icahn Designees or any Shareholder has a conflict
of interest with respect to any matter being considered by any such committee,
then either or both of the Icahn Designees, as applicable, shall not participate
in the relevant committee meeting (or portion thereof) and shall not have the
right to vote on the matter relating to such conflict of interest. The Company
and the Board hereby acknowledge and agree that neither Icahn Designee has a
material relationship with the Company as such term is used in Section 303A.02
of the NYSE Manual and for purposes of Swiss corporate law by virtue of the
Shareholders’ beneficial ownership of shares of Common Stock as of the date
hereof. The Company and the Board further acknowledge and agree that, assuming
the accuracy of the representation in Section 3.1(c), neither Mr. Merksamer nor
Mr. Intrieri would be prevented from serving on any Board committee as a result
of any qualifications or eligibility requirements set forth in the Company’s
Corporate Governance Guidelines, committee charters, or other similar documents
used by the Company or the Board to determine the composition of the Board’s
committees.




--------------------------------------------------------------------------------




1.5    Dividend
At the 2014 Meeting, the Company and the Board will seek shareholder approval
of, and will recommend that shareholders approve, a $3.00 per share cash
dividend (the “Dividend”), provided that such a Dividend proposal and the
payment thereof are in compliance with Articles 671, 674, 675, 698, 717 and 728a
of the Swiss Code of Obligations. The Company and the Board agree to use
commercially reasonable efforts to cause shareholder approval of the Dividend
(including soliciting proxies to vote for the Dividend, recommending that the
Company shareholders vote in favor of the Dividend, and otherwise supporting the
Dividend in a manner no less rigorous and favorable than the manner in which the
Company and the Board support the other Board proposals at the 2014 Meeting).
ARTICLE 2
COVENANTS


2.1 Covenants of the Shareholders
      (a)    During the Covered Period (as defined below) so long as the Company
and the Board are in compliance with this Agreement in all material respects,
each of the Shareholders agrees that, and the Shareholders shall cause each of
their controlled affiliates (as such term is defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) to agree that: (i) at the
2014 Meeting, it shall vote, or cause to be voted, all of the shares of Common
Stock beneficially owned by it (A) in favor of the Company Nominees, the
Additional Candidates (if applicable) and the Icahn Designees; (B) in favor of
the Board Reduction Proposal; (C) in favor of the Dividend; (D) in favor of the
Discharge of the Members of the Board and Executive Management From Liability
for Activities During Previous Fiscal Year 2013; (E) in favor of the election of
Ernst & Young Ltd as the Company's Swiss statutory auditors and the appointment
of Ernst & Young LLP as the Company’s Independent Registered Accounting Firm;
(F) in favor of the election of Ian C. Strachan, or a person mutually agreeable
to the Company and the Shareholders, for Chairman of the Board, and the election
of the Company Nominees and the Icahn Designees to the Executive Compensation
Committee and the Governance Committee (if so required pursuant to the
definitive Minder Ordinance); (G) in favor of the election of the independent
proxy proposed by the Board; (H) in favor of the approval of the 2013 Annual
Report, the Consolidated Financial Statements and the Statutory Financial
Statements of the Company; (I) in favor of the Appropriation of Available
Earnings for Fiscal Year 2013; (J) in favor of the Advisory Vote to Approve
Named Executive Officer Compensation and proposals in connection with the
implementation of the Minder Ordinance relating to executive compensation that
are procedural in nature (including with respect to the determination of the
mechanics for the prospective or retrospective votes on executive management and
board compensation); (K) in favor of the adoption of an authorized share capital
and the related amendment to the Articles (the “Authorized Share Capital
Proposal”) so long as such authorized share capital, and the related amendment
to the Articles, is no more than 6% of the share capital of the Company
registered in the Commercial Register as of the date hereof; (L) except for
proposals relating to the implementation of substantive matters regarding
executive compensation, in favor of any proposals of the Board in connection
with or incidental to the implementation of the Swiss Federal Council ordinance
(the “Minder Ordinance”) implementing articles 95 para. 3 and 197 no. 8 of the
Swiss Federal Constitution (the “Minder Ordinance Proposals”); and (M) to
abstain from voting with respect to the Discharge of the Members of the Board
and Executive Management From Liability for Activities During Fiscal Years Prior
to Fiscal Year 2013; and (ii) it will not request an extraordinary general
meeting (except as otherwise explicitly provided for in Section 1.3(b)) and will
not support any third party in any attempt to call an extraordinary general
meeting.




--------------------------------------------------------------------------------




(b)    Each of the Shareholders agrees that, during the period commencing on the
date hereof and ending on the date when this Agreement terminates in accordance
with Section 4.1 (the “Covered Period”) so long as the Company and the Board are
in compliance with this Agreement in all material respects, unless such
Shareholder shall have been specifically invited to do so in writing by the
Board, neither such Shareholder nor any controlled affiliates of such
Shareholder will, directly or indirectly:


(i)propose any tender or exchange offer by any Shareholder or its affiliates for
securities of the Company or any of its subsidiaries; provided, however, that
the Shareholders and their controlled affiliates shall be permitted to make a
tender or exchange offer for any and all of the issued and outstanding equity
securities of the Company;


(ii)propose any merger, spin off or split off, consolidation, business
combination, acquisition, liquidation, dissolution, recapitalization,
restructuring, extraordinary dividend or significant share repurchase with
respect to the Company or any of its subsidiaries; provided that the
restrictions in this clause (ii) shall not apply (A) if such Shareholder has
provided the Company with written notice of such proposal at least forty-eight
(48) hours (such time to commence at the time notice is provided to the Company
setting forth such proposal in accordance with Section 5.1) prior to making such
proposal (or such earlier time as the Company shall have made such proposal
public) or (B) if the Company has publicly announced any transaction described
in this clause (ii), in which case, the Shareholders shall not be restricted
from making any statements or proposals with respect or related to the
transaction announced by the Company (and for the avoidance of doubt, the
Shareholders will not be required to provide any advance notice of such
statements or proposals); provided, further, that following compliance with
clause (A), such Shareholder will not be required to provide an additional
notice in connection with further statements or proposals with respect to or
related to the proposal previously noticed to the Company;


(iii)(A) seek any form of proxy or consent from any person (other than the
Shareholders and their affiliates and those holding Common Stock of which the
Shareholders or their affiliates are the beneficial owners (as defined in Rule
13d-3 of the Exchange Act) of such Common Stock) for  the voting of any Common
Stock of the Company with respect to any matter for which a proxy statement has
been filed with the SEC and proxies or consents are being solicited, (B) make
any statement to any holder of Common Stock of the Company (other than the
Shareholders and their affiliates and those holding Common Stock of which the
Shareholders or their affiliates are the beneficial owners (as defined in Rule
13d-3 of the Exchange Act) of such Common Stock) stating how the Shareholders or
their affiliates intend to vote their Common Stock of the Company with respect
to any matter for which a proxy statement has been filed and proxies or consents
are being solicited, or (C) make  any statement instructing any holder of Common
Stock of the Company (other than the Shareholders and their affiliates and those
holding Common Stock of which the Shareholders or their affiliates are the
beneficial owners (as defined in Rule 13d-3 of the Exchange Act) of such Common
Stock) how they should vote their Common Stock of the Company with respect to
any matter for which a proxy statement has been filed and proxies or consents
are being solicited; provided, however, that the forgoing clauses (B) and (C),
shall not apply: (x) to any matter for which the Company is soliciting proxies
or consents which matter is not set forth in the proposals referred to in
Section 2.1(a)(i); or (y) any statement by the Shareholders or their affiliates
supporting the proposals referred to in Section 2.1(a)(i) or any other proposal
made by the Company;  




--------------------------------------------------------------------------------






(iv)     make any public announcement with respect to, or, other than through
non−public action at the Board by an Icahn Designee acting in his or her
capacity as such, submit a proposal for or offer of (with or without
conditions), any extraordinary transaction between (x) the Company or its
subsidiaries and (y) the Shareholders or any of their affiliates; provided,
however, that the Shareholders and their controlled affiliates shall be
permitted to announce such an extraordinary transaction if it is for all or
substantially all of the Company and its subsidiaries;


(v)     form, join or in any way participate in a “group” (as defined in Section
13(d) of the Exchange Act or applicable Swiss law, other than the group that
exists as of the date hereof between the Shareholders and their affiliates and,
under applicable Swiss law, the Company, the Shareholders, its affiliates and
the Icahn Designees) with other holders of Common Stock of the Company in
connection with any of the foregoing;


(vi)     present at any annual general meeting or any extraordinary general
meeting of the Company’s shareholders any proposal for consideration for action
by shareholders or (except as explicitly permitted by this Agreement) propose
any nominee for election to the Board or seek the removal of any member of the
Board, other than through action at the Board by an Icahn Designee acting in his
or her capacity as such;


(vii)     institute, solicit, assist or join, as a party, any litigation,
arbitration or other similar proceeding against or involving the Company, its
subsidiaries or any of their current or former directors or officers (including
derivative actions) other than to enforce the provisions of this Agreement;


(viii)     direct or instruct any of their respective subsidiaries, officers,
directors, employees or controlled affiliates to take any of the actions
expressly set forth in clauses (i) to (vii), (ix) and (x), or advise or assist
any third party with respect to any such action;
(ix)     request that the Company or its officers or directors, directly or
indirectly, amend or waive any provision of this Section 2.1(b) in a manner that
would require public disclosure; or
(x)     make any public announcement advising others to vote against the
proposals referred to in Section 2.1(a)(i);
provided, however, that none of the restrictions and limitations set forth in
this Section 2.1 shall apply to, restrict or limit, any action by any Icahn
Designee (or the Additional Shareholder Candidate, as applicable) acting in his
or her capacity as a director of the Company.
    (c)    The Shareholders shall, and shall cause their applicable affiliates
to, promptly file an amendment to their Schedule 13D reporting entry into this
Agreement, amending applicable items to conform to their obligations hereunder
and appending or incorporating by reference this Agreement as an exhibit
thereto. Further, if applicable, the Shareholders shall take such actions,
including as regards the disclosure of shareholdings, as required pursuant to
applicable Swiss law. The Shareholders shall also provide the Company and its
counsel with a copy of such amendment to their Schedule 13D (and any filings or
notifications required pursuant to Swiss law as a result of this Agreement) in
advance (but in no event later than one day) of filing such amendment with the
SEC (or applicable Swiss authority) and shall consider any reasonable comments
proposed in a timely manner by the Company.
(d) As a condition to their nomination, the Icahn Designees (and the Additional
Shareholders Candidate, if applicable) shall execute and deliver to the Company
the Company’s standard director




--------------------------------------------------------------------------------




nomination documentation in the form previously provided to the Shareholders
(which documentation shall include such Icahn Designees’ consent to be named as
a nominee in the Company’s proxy statement for the 2014 Meeting and to serve as
a director if so elected). The Icahn Designees (and the Additional Shareholders
Candidate, if applicable) agree that they will be bound by all current policies,
codes and guidelines applicable to directors of the Company in existence as of
the date hereof; provided that the Company agrees (A) subject to applicable law,
neither of the Icahn Designees shall be subject to or bound by Section 1.D
“Majority Election of Directors” or Section I.G “Change in Job Responsibility”
of the Company’s Corporate Governance Guidelines and (B) that none of the
Shareholders or their controlled affiliates (other than the Icahn Designees (and
the Additional Shareholders Candidate, if applicable) or their Replacements)
shall be subject to any such policy, code or guidelines, whether in effect as of
the date hereof or adopted after the date of this Agreement.
2.2 Covenants of the Company
      (a)    The Company shall promptly (i) file a Form 8-K reporting entry into
this Agreement and appending or incorporating by reference this Agreement as an
exhibit thereto and (ii) make the ad hoc release and disclosure notification
required pursuant to Swiss law, such disclosure including the aggregate number
of securities held by the Company, the Shareholders and the Icahn Designees as a
group acting in concert (as defined under Swiss law).
    (b)    The Company shall provide the Shareholders and their counsel with a
copy of the Form 8-K (and any similar filing, ad-hoc release or notification
required pursuant to Swiss law as a result of this Agreement) referenced in
clause (a) above in advance (but in no event later than one day) of filing such
Form 8-K (or any similar filing required pursuant to Swiss law as a result of
this Agreement) with the SEC (or applicable Swiss authority) and shall consider
any reasonable comments proposed in a timely manner by the Shareholders.


(c)    From the date of this Agreement and at all times during the Covered
Period, (A) the Board agrees not to form an Executive Committee (or any other
committee with functions similar to those customarily granted to an executive
committee) and (B) the Board will not form any new committee without offering to
at least one Icahn Designee the opportunity to be a member of such committee.
(d)    Except as expressly permitted by this Agreement, from the date of this
Agreement and at all times during the Covered Period, the Company agrees not to
seek the removal of the Icahn Designees (or the Additional Shareholders
Candidate, if applicable) from the Board.


(e)    The Company shall not propose at the 2014 Meeting to adopt an authorized
share capital, or propose any related amendment to the Articles, of more than 6%
of the Company's share capital registered in the Commercial Register as of the
date hereof.


(f)    From the date of this Agreement and at all times during the Covered
Period, the Company agrees not to adopt a Rights Plan (as defined below), unless
such Rights Plan is approved by a majority of the Board, which majority shall
include the affirmative vote of at least one Icahn Designee (or the Additional
Shareholders Candidate, if applicable). For purposes of this Agreement, a
“Rights Plan” shall mean any plan or arrangement (including any related rights
agreement) of the sort commonly referred to as a “rights plan” or “stockholder
rights plan” or “shareholder rights plan” or “poison pill” or that is designed
to prevent or make more difficult a hostile takeover of the corporation by
increasing the cost to a potential acquirer in such a takeover either through
the distribution of new rights, shares of common stock or preferred stock or any
other security or device that may be issued to stockholders of the corporation
at a substantial discount to market value other than ratably to all stockholders
of the corporation that carry




--------------------------------------------------------------------------------




severe redemption provisions, favorable purchase provisions or otherwise, and
any related rights agreement.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
3.1 Representations of the Shareholders
The Shareholders represent and warrant as follows:
      (a)    The Shareholders have the power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
    (b)    The Shareholders, together with their affiliates and any “group” that
the Shareholders are part of, beneficially own and have the power to vote,
directly or indirectly, an aggregate of 21,073,721 shares of Common Stock, and
such shares of Common Stock constitute all of the Common Stock, and securities
of, or relating to the Common Stock, beneficially owned by the Shareholders and
their controlled affiliates.
    (c)    To the knowledge of the Shareholders, each of the Icahn Designees (A)
is “independent” under the New York Stock Exchange listing standards and Rule
10A-3 of the Exchange Act, (B) is not an “interested person”, as defined in the
Investment Company Act of 1940, as amended, of the Shareholders and (C) has no
agreements, arrangements or understandings (whether compensatory or otherwise)
with any of the Shareholders or their affiliates directly relating to the
Shareholders’ investment in the Common Stock.
3.2 Representations of the Company
(a)    The Company represents and warrants that the Company has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby and that the
Board has approved the terms and provisions of this Agreement and the
consummation by the Company of the transactions contemplated by this Agreement.
(a)The Company represents, warrants and agrees that all directors of the Board
will be nominated at the 2014 Meeting, and will be nominated for one-year terms.
(b)The Company represents and warrants that as of the date of this Agreement,
the Board has five standing committees which are (i) the Audit Committee, (ii)
the Executive Compensation Committee, (iii) the Corporate Governance Committee,
(iv) the Health, Safety and Environment Committee and (v) the Finance Committee.
The Board does not have an Executive Committee (or any other committee with
functions similar to those customarily granted to an Executive Committee).
ARTICLE 4
TERMINATION
4.1 Termination
This Agreement shall remain in full force and effect until the earliest of:
      (a)    the Company, the Board or the Shareholders materially breach an
obligation under this Agreement, provided that the non-breaching party elects to
terminate this Agreement and, if such breach is curable, such non-breaching
party has provided written notice of such breach (which notice shall specify in
reasonable detail the facts and circumstances surrounding such breach) and such
breach has not been cured within a ten (10) day period; provided that if this
Agreement is terminated pursuant to this Section 4.1(a) as a result of an
uncured breach by the Shareholders, the Icahn Designees (and the




--------------------------------------------------------------------------------




Additional Shareholders Candidate, if applicable) agree to, and the Shareholders
agree to cause the Icahn Designees (and the Additional Shareholders Candidate,
if applicable) to, promptly resign from the Board;
(b)    immediately following the 2014 Meeting if neither of the Icahn Designees,
the Additional Shareholders Candidate, if applicable, or their respective
Replacements are elected to the Board (for the avoidance of doubt, this
Agreement shall not be terminated pursuant to this Section 4.1(b) if only one of
the Icahn Designees is elected to the Board at the 2014 Meeting);
(c)    at any time on or after January 15, 2015, the date on which both of the
following have occurred: (A) the Icahn Designees (and the Additional
Shareholders Candidate, if applicable) tender their resignation from the Board
and (B) the Shareholders provide written notice to the Company that the
Shareholders do not intend to exercise their right to designate a Replacement
pursuant to Section 1.3 herein;
(d)    the date that is ninety (90) days after the Shareholders collectively
cease to beneficially own at least 10,817,716 shares of Common Stock (as
adjusted from time to time for any stock dividends, combinations, splits,
reverse stock, recapitalizations, or other similar occurrence); provided that
such ninety (90) day period shall be deemed to end on January 15, 2015 if it has
not ended prior to such date;
(e)    at any time following the date hereof, the date on which all of the
following have occurred: (A) the Company has announced an extraordinary general
meeting of the shareholders for any purpose (except (i) as contemplated by
Section 1.3(b) of this Agreement or (ii) if either Icahn Designee, the
Additional Shareholders Candidate, if applicable, or their respective
Replacements voted in favor of holding, or taking the steps required to hold,
such extraordinary general meeting or the transactions to be approved at such
meeting), (B) the Icahn Designees, the Additional Shareholders Candidate, if
applicable, or their respective Replacements tender their resignation from the
Board and (C) if applicable, the Shareholders provide written notice to the
Company that the Shareholders do not intend to exercise their right to designate
a Replacement pursuant to Section 1.3 herein; or
(f)    such other date established by mutual written agreement of the Company
and the Shareholders.
4.2 Discussion of Extension
The Parties expect that for the forty-five (45-) day period prior to the
Company’s advance notice deadline for the submission of nominations for
directors at the 2015 annual general meeting of shareholders (which deadline the
Company and the Board agree shall not be earlier than March 1, 2015), the
Company and the Shareholders may discuss extending this Agreement (including the
possibility of renominating the Icahn Designees and, if applicable, the
Additional Shareholders Candidate, for election at the Company's 2015 annual
general meeting of shareholders); it being understood that the parties shall not
be obligated to extend this Agreement and have no duty to negotiate in good
faith or otherwise. If the parties do not agree, for any reason or no reason,
each party shall have the right to terminate such discussions at any time, for
any reason or no reason.
4.3 Effect of Termination
Article 5 shall survive the termination of this Agreement. No termination
pursuant to Section 4.1 shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.




--------------------------------------------------------------------------------




ARTICLE 5
GENERAL
5.1 Notices
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile
or electronic mail, upon confirmation of receipt:
 
 
 
 
If to the Company:
  
Transocean Ltd.
10 Chemin de Blandonnet
Geneva, Switzerland CH-1214


Attention: Allen Katz | Philippe A. Huber Email: Allen.Katz@deepwater.com
Email: philippe.huber@deepwater.com
 
 
with a copy (which shall not constitute notice) to
  
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036


Attention: Stephen F. Arcano
Email: stephen.arcano@skadden.com


Attention: Richard J. Grossman
Email: richard.grossman@skadden.com
 
 
If to the Shareholders
  
Icahn Capital LP
767 Fifth Avenue, 47th Floor
New York, New York 10153


Attention: Keith Cozza
Email: kcozza@sfire.com
 
 
with a copy (which shall not constitute notice) to
  
Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153


Attention: Keith Schaitkin
Email: kls@sfire.com


Attention: Andrew Langham
Email: alangham@sfire.com

5.2 No Third-Party Beneficiaries
Nothing in this Agreement, whether express or implied, is intended to or shall
confer any rights, benefits or remedies under or by reason of this Agreement on
any persons other than the parties hereto, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party.






--------------------------------------------------------------------------------




5.3 Confidentiality
The Company hereby agrees that: (i) the Icahn Designees are permitted to and may
provide confidential information subject to and in accordance with the terms of
the confidentiality agreement in the form attached hereto as Exhibit B (the
“Confidentiality Agreement”) and (ii) the Company will execute and deliver the
Confidentiality Agreement to the Shareholders substantially contemporaneously
with execution and delivery thereof by the other signatories thereto.
5.4 Communications; Publicity
 
The parties agree that the press release attached as Exhibits C hereto will be
issued upon execution of this Agreement and no party will make any statement
which is inconsistent with such press release.
During the Covered Period: (A) the Shareholders, their respective officers and
directors and the Shareholders’ controlled affiliates shall refrain from making
or causing to be made, by press release or similar public statement to the press
or media, or in an SEC filing, any statement or announcement that constitutes an
ad hominem attack on (as distinct from objective statements or announcements
reflecting business criticism) the Company, its officers or its directors or any
person who has served as an officer or director of the Company in the past;
provided, that, with respect to any statement or announcement reflecting
business criticism that is made in writing, the Shareholders shall provide the
Company with a copy of such statement or announcement at least forty-eight (48)
hours (such time to commence at the time notice is provided to the Company
setting forth such statement in accordance with Section 5.1) prior to making
such statement (or such earlier time as the Company shall have made such
statement public), and (B) the Company, its affiliates and their respective
officers and directors shall refrain from making or causing to be made, by press
release or similar public statement to the press or media, or in an SEC filing,
any statement or announcement that constitutes an ad hominem attack on (as
distinct from objective statements or announcements reflecting business
criticism) the Shareholders, their officers or directors or any person who has
served as an officer or director of the Shareholders in the past or the Icahn
Designees (and the Additional Shareholder Candidate, if applicable); provided,
that, with respect to any statement or announcement reflecting business
criticism that is made in writing, the Company shall provide the Shareholders
with a copy of such statement or announcement at least forty-eight (48) hours
(such time to commence at the time notice is provided to the Shareholders in
accordance with Section 5.1) prior to making such statement or announcement (or
such earlier time as the Shareholders shall have made such statement public).
The foregoing shall not prevent the making of any factual statement as required
by applicable legal process, subpoena, or legal requirement or as part of a
response to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought.


During the Covered Period, in the case where Carl Icahn is not himself an Icahn
Designee, the Board shall not adopt a policy aimed specifically at precluding
members of the Board from speaking to Mr. Icahn, and if asked by any Board
member the Company will advise such Board member that he or she may speak to Mr.
Icahn (but subject to the Confidentiality Agreement), if they are willing to do
so (but may caution them regarding specific matters, if any, that involve
conflicts between the Company and the Shareholders and may remind them of their
fiduciary duties).
5.5 Governing Law
The exclusive place of jurisdiction for any dispute, claim or controversy
arising under, out of or in connection with or related to this Agreement (or
subsequent amendments thereof), including, without limitation, disputes, claims
or controversies regarding its existence, validity, interpretation, performance,




--------------------------------------------------------------------------------




breach or termination, shall be the city of Zurich, Switzerland. The Commercial
Court of the Canton of Zurich (Handelsgericht des Kantons Zürich) shall have
exclusive subject matter jurisdiction. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF SWITZERLAND, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES
THEREOF.
5.6 Assignment
This Agreement and the rights and obligations herein may not be assigned or
otherwise transferred, in whole or in part, without the express written consent
of the other party. This Agreement, however, shall be binding on successors of
the parties hereto.
5.7 Amendments; Waivers
This Agreement may only be amended pursuant to a written agreement executed by
all the parties, and no waiver of compliance with any provision or condition of
this Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
5.8 Entire Agreement
 
This Agreement (including the exhibits hereto) constitutes the entire agreement
of all the parties and except as provided herein supersedes any and all prior
and contemporaneous agreements, memoranda, arrangements and understandings, both
written and oral, between the parties, or any of them, with respect to the
subject matter hereof. No representation, warranty, promise, inducement or
statement of intention has been made by any party which is not contained in this
Agreement and no party shall be bound by, or be liable for, any alleged
representation, promise, inducement or statement of intention not contained
herein. The parties expressly disclaim reliance on any information, statements,
representations or warranties regarding the subject matter of this Agreement
other than the terms of this Agreement.
5.9 Counterparts
This Agreement may be executed in two or more counterparts (including by
facsimile or .PDF transmission), each of which shall be deemed to be an
original, but all of which together shall constitute one binding agreement on
the parties, notwithstanding that not all parties are signatories to the same
counterpart.
5.10 Expenses
Except as otherwise explicitly provided for herein, all attorneys’ fees, costs
and expenses incurred in connection with this Agreement and all matters related
hereto will be paid by the party incurring such fees, costs or expenses.
5.11 Captions
The captions contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.




--------------------------------------------------------------------------------




5.12 Specific Performance
The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in damages. It
is accordingly agreed that the parties are entitled to seek an injunction or
specific performance of the terms hereof in addition to any other remedies at
law or in equity, and a party will not take any action, directly or indirectly,
in opposition to another party seeking relief on the grounds that any other
remedy or relief is available at law or in equity, and the parties further agree
to waive any requirement for the security or posting of any bond in connection
with such remedy or relief.


5.13 Severability
If any provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


5.14 Breaches by the Board
In the event of any breach of this Agreement of the obligations with respect to
the Board, such breach shall be deemed a breach by the Company. Any such breach
shall be subject to all remedies available to the Shareholders, including but
not limited to Section 5.12.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 




Transocean Ltd.






By: /s/ Steven L. Newman        
Name: Steven L. Newman
Title: President & CEO


















[Signature Page to Transocean Nomination and Standstill Agreement]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
ICAHN PARTNERS MASTER FUND LP
ICAHN PARTNERS MASTER FUND II LP
ICAHN PARTNERS MASTER FUND III LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
By: Barberry Corp., its sole member
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
By: Hopper Investments LLC, general partner
By: Barberry Corp., its sole member


    


By: /s/ Edward Mattner             
Name: Edward Mattner
Title: Authorized Signatory




ICAHN CAPITAL LP
By: IPH GP LLC, its general partner
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
IPH GP LLC
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES HOLDINGS L.P.
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES G.P. INC.




By: /s/ SungHwan Cho             
Name: SungHwan Cho
Title: Chief Financial Officer










[Signature Page to Transocean Nomination and Standstill Agreement]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.


/s/ Samuel Merksamer                     
Samuel Merksamer


       
/s/ Vincent J. Intrieri                     
Vincent Intrieri


       






--------------------------------------------------------------------------------










EXHIBIT A
ICAHN PARTNERS MASTER FUND LP
ICAHN PARTNERS MASTER FUND II LP
ICAHN PARTNERS MASTER FUND III LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
ICAHN CAPITAL LP
IPH GP LLC
ICAHN ENTERPRISES HOLDINGS L.P.
ICAHN ENTERPRISES G.P. INC.








--------------------------------------------------------------------------------










EXHIBIT B




EXECUTION VERSION
TRANSOCEAN LTD.






November 10, 2013


To:     Each of the persons or entities listed on the last signature page hereto
(“you” or the “Icahn Group”)


Ladies and Gentlemen:
You have requested information concerning Transocean Ltd. and/or its
subsidiaries, affiliates or divisions (collectively, the “Company”), and you
have requested that the Icahn Designees (as defined in the Nomination and
Standstill Agreement, dated as of November 10, 2013, among the parties thereto
(the “Standstill Agreement”)), who are currently Samuel Merksamer, a director of
the Company, and Vincent Intrieri, a nominee for a director of the Company at
the Company's 2014 annual general meeting of shareholders, each an employee of
an affiliate of the Icahn Group, be permitted to discuss with you certain
information concerning the Company. The Company understands and agrees that,
subject to the terms of, and in accordance with, this letter agreement, any
Icahn Designee may, and/or the Company may, if and to the extent they desire to
do so (in their sole and absolute discretion, subject to the limitations set
forth herein) disclose information that any Icahn Designee obtains while a
member of the Board of Directors of the Company, to you and your Representatives
(as hereinafter defined), and may discuss such information with you and your
Representatives. As a result, you may receive certain non-public information
regarding the Company. You acknowledge that this information is proprietary to
the Company and may include price-sensitive information, certain trade secrets
or other business information the disclosure of which could harm the Company. In
consideration for, and as a condition of, the information being furnished to you
and, subject to the restrictions in paragraph 2, you and your Representatives
agree to treat any and all information concerning or relating to the Company or
any of its subsidiaries or affiliates that is furnished to you or your
Representatives (regardless of the manner in which it is furnished, including
without limitation in written or electronic format or orally, gathered by visual
inspection or otherwise) by any Icahn Designee, or by or on behalf of the
Company, together with any notes, analyses, reports, models, compilations,
studies, interpretations, documents, records or extracts thereof containing,
referring, relating to, based upon or derived from such information, in whole or
in part (collectively, “Evaluation Material”), in accordance with the provisions
of this letter agreement, and to take or abstain from taking the other actions
hereinafter set forth. The term “Representatives” shall mean, with respect to
the Company, any of its directors (excluding any Icahn Designee), key officers
or employees, and attorneys and, with respect to you, any of your directors, key
officers or employees (including the Icahn Designees), and attorneys.
1. The term “Evaluation Material” does not include information that (i) is or
has become generally available to the public other than as a result of a direct
or indirect disclosure by you or your Representatives in violation of this
letter agreement or any obligation of confidentiality, (ii) was within your or
any of your




--------------------------------------------------------------------------------




Representatives’ (other than any Icahn Designee’s) possession on a
non-confidential basis prior to its being furnished to you by any Icahn
Designee, or by or on behalf of the Company or (iii) is received from a source
other than an Icahn Designee or the Company or its Representatives; provided,
that in the case of (ii) or (iii) above you did not have reason to believe that
the source of such information was bound by a confidentiality agreement with or
other contractual, legal, statutory, regulatory (including by virtue of stock
exchange rules) or fiduciary obligation of confidentiality to the Company or any
other person with respect to such information at the time the same was
disclosed.
2. Except as otherwise set forth in this letter agreement, you and your
Representatives will, and you will cause your Representatives to, (a) keep the
Evaluation Material confidential and (b) not disclose any of the Evaluation
Material in any manner whatsoever without the prior written consent of the
Company; provided, however, that you may disclose any of such information to
your Representatives (i) who may need to know such information for the purpose
of advising you on your investment in the Company and (ii) who are informed by
you of the confidential nature of such information and has agreed to comply with
the confidentiality and other obligations applicable with respect to
Representatives under this letter agreement; provided, further, that you will be
responsible for any violation of this letter agreement by your Representatives
as if they were parties hereto, except that you will not be so responsible with
respect to any such Representative who has become an Additional Signatory hereto
pursuant to a counterpart letter agreement executed by such Representative and
the Company. It is understood and agreed that no Icahn Designee shall disclose
to you or your Representatives any Legal Advice (as defined below) that may be
included in the Evaluation Material with respect to which such disclosure would
constitute waiver of the Company’s attorney-client privilege or attorney work
product privilege; provided, however, that Mr. Merksamer and Mr. Intrieri may
provide such disclosure if neither of the Icahn Designees shall have taken any
action, or failed to take any action, that has the purpose or effect of waiving
attorney-client privilege or attorney work product privilege with respect to any
portion of such Legal Advice and if reputable outside legal counsel of national
standing provides the Company with a written opinion that such disclosure will
not waive the Company’s attorney-client privilege or attorney work product
privilege with respect to such Legal Advice. “Legal Advice” as used herein shall
be solely and exclusively limited to the advice provided by in house or outside
legal counsel and shall not include factual information or the formulation or
analysis of business strategy that is not protected by the attorney-client or
attorney work product privilege.
3. In the event that you or any of your Representatives are required by
applicable subpoena, legal process or other legal requirement to disclose any of
the Evaluation Material, you will promptly notify (except where such notice
would be legally prohibited) the Company in writing by email and Federal Express
so that the Company may seek a protective order or other appropriate remedy (and
if the Company seeks such an order, you will provide such cooperation as the
Company shall reasonably request), at the Company’s sole cost and expense.
Nothing herein shall be deemed to prevent you or your Representatives, as the
case may be, from honoring a subpoena, legal process or other legal requirement
that requires discovery, disclosure or production of the Evaluation Material if
(a) you produce or disclose only that portion of the Evaluation Material which
your outside legal counsel of national standing advises you is legally required
to be so produced or disclosed and you inform the recipient of such Evaluation
Material of the existence of this letter agreement and the confidential nature
of such Evaluation Material; or (b) the Company consents in writing to having
the Evaluation Material produced or disclosed pursuant to the subpoena, legal
process or other legal requirement. In no event will you or any of your
Representatives oppose action by the Company to obtain a protective order or
other relief to prevent the disclosure of the Evaluation Material or to obtain
reliable assurance that confidential treatment will be afforded the Evaluation
Material. It is understood that there shall be no “legal requirement” requiring
you to disclose any Evaluation Material solely by virtue of the fact that,
absent such disclosure, you would be prohibited from purchasing, selling, or
engaging in derivative or other transactions with respect to, the shares of the
Company or otherwise proposing or making




--------------------------------------------------------------------------------




an offer to do any of the foregoing or making any offer, including any tender
offer, or you would be unable to file any proxy materials in compliance with
Section 14(a) of the Exchange Act or the rules promulgated thereunder.
4. You acknowledge that (a) none of the Company or its Representatives makes any
representation or warranty, express or implied, as to the accuracy or
completeness of any Evaluation Material, and (b) none of the Company or its
Representatives shall have any liability to you or to any of your
Representatives relating to or resulting from the use of the Evaluation Material
or any errors therein or omissions therefrom. You and your Representatives (or
anyone acting on your or their behalf) shall not directly or indirectly initiate
contact or communication with any executive or employee of the Company other
than the Chief Executive Officer, Chief Financial Officer, Chief Operating
Officer, the directors or the Company’s internal or external legal counsel,
concerning Evaluation Material, or to seek any information in connection
therewith from any such person other than the Chief Executive Officer, Chief
Financial Officer, Chief Operating Officer, the directors or the Company’s
internal or external legal counsel, without the prior consent of the Company;
provided, however, the restriction in this sentence shall not in any way apply
to any Icahn Designee.
5. All Evaluation Material shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of any disclosure of and/or your
use of any Evaluation Material acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company. At any time after the date on which no Icahn
Designee is a director of the Company, upon the written request of the Company
for any reason, you will promptly return to the Company all hard copies of the
Evaluation Material and use commercially reasonable efforts to permanently erase
or delete all electronic copies of the Evaluation Material in your or any of
your Representatives’ possession or control (and, upon the request of the
Company, shall certify to the Company that such Evaluation Material has been
erased or deleted, as the case may be); it being understood that you shall not
be required to erase or delete electronically stored Evaluation Material that
has been saved to a back-up file in accordance with your previously established
document retention policy, provided that you shall continue to be bound by your
obligations hereunder with respect to any such Evaluation Material.
Notwithstanding the return or erasure or deletion of Evaluation Material, you
and your Representatives will continue to be bound by the obligations contained
herein.
6. You acknowledge, and will advise your Representatives, that the Evaluation
Material may constitute material non-public information under applicable U.S.
federal and state securities laws and insider information under applicable Swiss
laws and regulations (including stock exchange regulations), and undertake that
you shall not, and you shall use your commercially reasonable efforts to ensure
that your Representatives undertake not to, trade or engage in any transaction
in (i) Company shares, (ii) any other securities issued by the Company or (iii)
any derivative of Company shares, while in possession of such information or
otherwise misuse material non-public information, in violation of such laws.
7. You hereby represent and warrant to the Company that (i) you have all
requisite corporate or other power and authority to execute and deliver this
letter agreement and to perform your obligations hereunder, (ii) this letter
agreement has been duly authorized, executed and delivered by you, and is a
valid and binding obligation, enforceable against you in accordance with its
terms, (iii) this letter agreement will not result in a violation of any terms
or conditions of any agreements to which you are a party or by which you may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting you, and (iv) your entry into this letter
agreement does not require approval by any owners or holders of any equity
interest in you (except as has already been obtained).
8. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision




--------------------------------------------------------------------------------




of this letter agreement. The failure of the Company to insist upon strict
adherence to any term of this letter agreement on one or more occasions shall
not be considered a waiver or deprive the Company of the right thereafter to
insist upon strict adherence to that term or any other term of this letter
agreement.
9. You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, you acknowledge and agree that, in addition to
any and all other remedies which may be available to the Company at law or
equity, the Company shall be entitled to seek an injunction or injunctions to
prevent breaches of this letter agreement and to seek to enforce specifically
the terms and provisions of this letter agreement exclusively in the competent
courts of the city of Zurich, Switzerland. In the event that any action shall be
brought in equity to enforce the provisions of this letter agreement, you shall
not allege, and you hereby waive the defense, that there is an adequate remedy
at law.
10. The exclusive place of jurisdiction for any dispute, claim or controversy
arising under, out of or in connection with or related to this letter agreement
(or subsequent amendments thereof), including, without limitation, disputes,
claims or controversies regarding its existence, validity, interpretation,
performance, breach or termination, shall be the city of Zurich, Switzerland.
The Commercial Court of the Canton of Zurich (Handelsgericht des Kantons Zürich)
shall have exclusive subject matter jurisdiction. THIS LETTER AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION
AND EFFECT, BY THE LAWS OF SWITZERLAND, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES THEREOF.
11. This letter agreement, the Standstill Agreement, and the letter agreement
dated September 27, 2013 by and among the parties hereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersedes all prior or contemporaneous agreements or
understandings, whether written or oral. This letter agreement may be amended
only by an agreement in writing executed by the parties hereto.
12. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:


If to the Company:    Transocean Ltd.
10 Chemin de Blandonnet
Geneva, Switzerland CH-1214
Attention: Allen Katz | Philippe A. Huber
Email: Allen.Katz@deepwater.com
Email: philippe.huber@deepwater.com
            
With a copy to (which shall not constitute notice):


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036-6522
Attention: Stephen F. Arcano
Email: stephen.arcano@skadden.com




--------------------------------------------------------------------------------




Attention: Richard J. Grossman
Email: richard.grossman@skadden.com


        

If to the Icahn Group:    Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153
Attention: Keith Cozza
Email: kcozza@sfire.com
With a copy to (which shall not constitute notice):


Icahn Associates Corp.
767 Fifth Avenue, 47th Floor
New York, New York 10153


Attention: Keith Schaitkin
Email: kls@sfire.com


Attention: Andrew Langham
Email: alangham@sfire.com
13. If at any time subsequent to the date hereof, any provision of this letter
agreement shall be held by any court of competent jurisdiction to be illegal,
void or unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this letter agreement.
14. This letter agreement may be executed in two or more counterparts which
together shall constitute a single agreement.
15. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties hereto.
16.    No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreement.
17.     The Icahn Group shall cause any Replacement (as defined in the
Standstill Agreement) for any Icahn Designee to execute a copy of this letter
agreement.
18.    This letter agreement shall expire two (2) years from the date on which
no Icahn Designee is a director of the Company; except that you shall maintain
in accordance with the confidentiality obligations set forth herein any
Evaluation Material constituting trade secrets for such longer time as such
information constitutes a trade secret of the Company as defined under 18 U.S.C.
§ 1839(3).


[Signature Pages Follow]




--------------------------------------------------------------------------------








Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.


Very truly yours,


TRANSOCEAN LTD.


By:_/s/ Steven L. Newman_____________    
Name: Steven L. Newman
Title: President & CEO


































--------------------------------------------------------------------------------




Accepted and agreed as of the date first written above:


ICAHN PARTNERS MASTER FUND LP
ICAHN PARTNERS MASTER FUND II LP
ICAHN PARTNERS MASTER FUND III LP
ICAHN OFFSHORE LP
ICAHN PARTNERS LP
ICAHN ONSHORE LP
BECKTON CORP.
HOPPER INVESTMENTS LLC    
By: Barberry Corp., its sole member
BARBERRY CORP.
HIGH RIVER LIMITED PARTNERSHIP
By: Hopper Investments LLC, general partner
By: Barberry Corp., its sole member


By: /s/ Edward E. Mattner______                
Name: Edward E. Mattner
Title: Authorized Signatory




ICAHN CAPITAL LP
By: IPH GP LLC, its general partner
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
IPH GP LLC
By: Icahn Enterprises Holdings L.P., its sole member
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES HOLDINGS L.P.
By: Icahn Enterprises G.P. Inc., its general partner
ICAHN ENTERPRISES G.P. INC.


By:    /s/ SungHwan Cho_______                
Name: SungHwan Cho
Title: Chief Financial Officer


                
Carl C. Icahn


/s/ Carl Icahn__________
Additional Signatory                    


Samuel Merksamer


/s/ Samuel Merksamer____
    
Vincent Intrieri


/s/ Vincent J. Intrieri____
    




--------------------------------------------------------------------------------










EXHIBIT C


[See Exhibit 99.1]




